Citation Nr: 1227075	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  08-29 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for sleep a sleep disorder, to include sleep apnea and a psychiatric disorder.  

2.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity.

3.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity.

4.  Entitlement to a compensable initial evaluation for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1970.

These matters come to the Board of Veterans' Appeals  (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for sleep apnea.  In addition, the RO granted service connection for peripheral neuropathy of each lower extremity and erectile dysfunction.  The RO assigned 10 percent ratings for peripheral neuropathy of each lower extremity and a noncompensable evaluation for erectile dysfunction.  The Veteran disagreed with the denial of service connection and with the initial ratings assigned for the service-connected disabilities. 

The Veteran's claim on appeal was initially characterized as a claim of service connection for sleep apnea.  However, while on appeal, the United States Court of Appeals for Veterans Claims (Court) addressed a case involving the scope of filed claims.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that a claim is not limited to the diagnosis identified by the Veteran.  More precisely, a claim is for a disability that may reasonably be encompassed by several factors including: (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information the claimant submits or that [VA] obtains in support of the claim.  A review of the claims file shows that, through his written statements and his sworn testimony, the Veteran has attributed his inability to sleep to nervousness and fear caused by his experiences in Vietnam.  The Board therefore finds that the Veteran's claim is not limited solely to sleep apnea.  Instead, the claim is properly characterized broadly as a claim of entitlement to service connection for a sleep disorder, to include sleep apnea and a psychiatric disorder.

This case was remanded by the Board in February 2012 for additional development, to include scheduling the appellant for a video conference hearing before a Veterans Law Judge.  A review of the record indicates that the Board's February 2012 directives have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The issue of entitlement to service connection for a sleep disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Peripheral neuropathy of the right lower extremity does not more nearly approximate moderate incomplete paralysis of the sciatic nerve.

2.  Peripheral neuropathy of the left lower extremity does not more nearly approximate moderate incomplete paralysis of the sciatic nerve.

3.  The Veteran's erectile dysfunction does not include or result in penis deformity.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent disabling for service-connected peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.124a, Diagnostic Code 8620 (2011).

2.  The criteria for an initial rating in excess of 10 percent disabling for service-connected peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.124a, Diagnostic Code 8620 (2011).

3.  The criteria for an initial compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.115b, Diagnostic Code 7522 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Nevertheless, in this case, the Veteran is challenging the initial evaluations assigned following the grant of service connection.  In this regard, once service connection is granted and an initial disability rating and effective date have been assigned, the claim is substantiated, and additional 5103(a) notice is not required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, because the notice that was provided to the Veteran in September 2007 and December 2007 before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all available VA treatment records and private treatment records have been associated with the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  The Veteran was also afforded VA examinations in December 2007 and December 2009 in connection with his claims.  VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them statements of the case and supplemental statements of the case, which informed them of the laws and regulations relevant to the claims.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. 

Additionally, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  The RO provided the Veteran appropriate VA examinations in December 2007 and December 2009.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected peripheral neuropathy of the bilateral lower extremities and erectile dysfunction since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Further, the VA examination reports address the rating criteria and are adequate upon which to base a decision. 
As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

LAW AND ANALYSIS

Increased ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Similarly, where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

1.  Entitlement to Initial Evaluations in Excess of 10 Percent for Peripheral Neuropathy of the Right Lower Extremity and Left Lower Extremity

The Veteran's service-connected peripheral neuropathy of the right lower and left lower extremities are currently evaluated under Diagnostic Code 8620, which pertains to neuritis of the sciatic nerve.  Each lower extremity is currently individually evaluated as 10 percent disabling.  A 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is assigned for moderately severe incomplete paralysis.  A 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy.  An 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011). 

The general rating criteria for diseases of the peripheral nerves provide that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  However, the Board also notes that the words mild, moderate and severe are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to initial ratings in excess of 10 percent disabling for his service-connected peripheral neuropathy of the right and left lower extremities.  His right and left lower extremity neuropathy is not productive of moderate incomplete paralysis of the sciatic nerve.  In this regard, during a December 2007 VA examination, the Veteran described symptoms of claudication after walking 50 yards on level ground at 2 miles per hour.  However, he denied any calf pain at rest as well as coldness of the extremities.  Examination of the peripheral pulses revealed a femoral pulse of 2+, a popliteal pulse of 2+, a dorsalis pedis pulse of 2+, and a posterior tibial pulse of 2+, bilaterally.  There were no abnormal findings noted on examination of the peripheral nerves.  Neurological examination of the lower extremities revealed motor function to be within normal limits.  However, sensory function was abnormal with findings of diminished light touch sensation to the bilateral feet.  Reflex testing revealed knee jerk of 2+ and ankle jerk of 2+, bilaterally.  The examiner diagnosed the Veteran as having peripheral neuropathy of the bilateral lower extremities based on objective findings of diminished light touch as well as subjective complaints of numbness in the feet.   

During a December 2009 VA diabetes examination, the Veteran reported that he walked for exercise, although he reported that he felt as if he had loss of strength in his left lower extremity because his left knee gave way while walking.  Importantly, the Veteran denied any symptoms of claudication or other symptoms of peripheral arterial disease.  Upon examination, the Veteran described a constant, burning sensation in his bilateral feet as well as intermittent numbness and tingling in his left upper anterolateral thigh.  The Veteran denied any pain and did not use any assistive walking devices.  Pedal pulses were 2+ and lower extremity reflexes revealed knee jerk of 2+ and ankle jerk of 2+, bilaterally.  Examination of the bilateral feet was negative for joint deformity, deviation, inflammation, or edema.  There was no callus or ulceration.  Achilles alignment was within normal limits and negative for pain upon manipulation.  The arches were also normal, bilaterally.  However, there was patchy sensation to monofilament, which was especially absent at the toes.  Temperature was decreased distally as well, although vibration was intact.  In sum, the Veteran's only symptoms consist of subjective numbness as well as diminished light touch and decreased temperature in the bilateral feet.  The Board considers these wholly sensory manifestations to approximate mild incomplete paralysis.  Therefore, the evidence of record does not more nearly approximate the criteria for higher initial evaluations.  38 C.F.R. §§ 4.7, 4.124a Diagnostic Code 8520.  Additionally, as the record contains no evidence showing that the Veteran is entitled to a higher rating at any point during the instant appeal, no staged ratings are appropriate.  See Hart, 21 Vet. App. 505.  Thus, the Board finds that the current 10 percent evaluations are appropriate and that there is no basis for awarding higher initial evaluations for the service-connected peripheral neuropathy of the right and left lower extremities.  38 C.F.R. §§ 4.7, 4.124a Diagnostic Code 8620. 

2.  Entitlement to a Compensable Initial Evaluation for Erectile Dysfunction

The Veteran also contends that his service-connected erectile dysfunction warrants an initial compensable rating.  Service connection for erectile dysfunction as secondary to service-connected diabetes mellitus was awarded in a February 2008 rating decision, at which time the RO assigned a noncompensable evaluation.  The Board notes that the RO also granted entitlement to special monthly compensation based on loss of use of a creative organ in its February 2008 rating decision.  

The Veteran's erectile dysfunction is rated as noncompensable under 38 C.F.R. § 4.115b, Diagnostic Code 7522, which provides a 20 percent rating for penis deformity with loss of erectile power.  38 C.F.R. § 4.115b.  As an initial matter, as there is no evidence of removal of half or more of the penis, removal of glans, atrophy of the testis, or removal of the testis, higher ratings are not warranted under Diagnostic Codes 7520, 7521, 7523, 7524. 

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's service-connected erectile dysfunction has for the entire period of the initial rating more closely approximated the criteria for a noncompensable rating.  See 38 C.F.R. §§ 4.3, 4.7.  In this regard, treatment records simply contain notations of erectile dysfunction. 
At his December 2007 VA examination, the Veteran indicated that he had been impotent for 5 years.  He elaborated that he could not achieve and maintain an erection, and that he did not receive any medical treatment for his impotence.  Objective examination of the penis and testicles revealed normal findings at that time.  

At his December 2009 VA diabetes examination, the Veteran reported having erectile dysfunction for 2 years, although he had not received any medication or counseling for the disorder.  He explained that he was unable to have an erection at all.  

In sum, based on the evidence delineated above, the Veteran's erectile dysfunction is appropriately rated as noncompensable and does not more nearly approximate the criteria for a compensable rating.  An evaluation in excess of zero percent, to include "staged" ratings, is not warranted for any period of the initial rating because the evidence does not show symptomatology consistent with penis deformity.  See 38 C.F.R. § 4.115b.  To the contrary, physical examination of his penis and testicles has revealed no abnormalities during the entire appeal period. 

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's disabilities are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

In this case, the Board finds that the above rating criteria reasonably describe the Veteran's disability levels and symptomatology and he has not argued to the contrary.  As detailed above, the Board has explained why the peripheral neuropathy and erectile dysfunction do not meet the criteria for higher ratings.  Thus, the Board concludes that the rating criteria reasonably address the Veteran's service-connected disabilities and extra-schedular referral is not warranted.  38 C.F.R. § 321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

Moreover, the Veteran has not contended that these disabilities have caused frequent periods of hospitalization or marked interference with his employment.  To the contrary, the December 2009 VA diabetes examination report indicated that the Veteran is currently retired and denied any affects of his diabetes on his occupational functioning or daily activity.  Accordingly, a referral for an extra-schedular rating is not warranted. 


ORDER

An initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied.

An initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied.

A compensable initial evaluation for erectile dysfunction is denied.  
REMAND

The Veteran also seeks entitlement to service connection for a sleep disorder.  In a December 2007 statement, the Veteran filed a claim for service connection for sleep apnea and explained that he was afflicted with the disorder "since as long as I can remember after returning from Vietnam."  In September 2007, the Veteran underwent a diagnostic polysomnogram which revealed very mild obstructive sleep apnea syndrome and severe periodic limb movements.  

In his September 2008 substantive appeal, the Veteran disagreed with the RO's decision to deny his claim for entitlement to service connection for sleep apnea.  However, in support of his claim, he explained that his inability to sleep was caused by stress, nightmares, and flashbacks of experiences in Vietnam, such as seeing a person hanged, seeing dead soldiers in body bags, and being exposed to rats (of which he had a phobia).  The RO interpreted this as a new claim of entitlement to service connection for "phobia," and denied the claim in a March 2009 rating decision.  However, as described above, the Board finds that the Veteran's sleep apnea claim is properly characterized broadly as a claim of service connection for a sleep disorder, to include sleep apnea and a psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In correspondence dated in May 2010, the Veteran's private physician opined that the Veteran has sleep apnea and complex sleep disturbance as a direct result of his service in Vietnam.  

At his May 2012 Board videoconference hearing, the Veteran testified that he had difficulty sleeping the entire time he was in Vietnam due to fear and sirens warning of rocket attacks.  In addition, his spouse testified that when the Veteran returned from Vietnam he tossed his body and jerked his legs in his sleep.  She further testified that the Veteran had a problem with snoring.  

As there is evidence of a current sleep disorder as well as an opinion from a private physician that the sleep disorder was caused by the Veteran's period of active duty, a remand for a VA examination is necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i).

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA examination(s) to evaluate his claim for entitlement to service connection for a sleep disorder.  A copy of the claims file and this REMAND, as well as any additional treatment records in the Virtual VA system, must be made available to the examiner(s) in conjunction with the examination(s). 

Based on a review of the claims file and the examination findings, the examiner(s) should render any relevant diagnoses pertaining to the claim for sleep problems, to include sleep apnea and a psychiatric disorder. 

Additionally, the examiner(s) should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any sleep problems are causally or etiologically related to the Veteran's claimed symptomatology in military service as opposed to them being more likely due to some other factor or factors.  (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


